DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Abstract
The abstract of the disclosure is objected to because:
Legal phraseology such as “means” (see line 10 and the last line) should not be present therein.  Correction is required.  See MPEP § 608.01(b).

Specification
The disclosure is objected to because of the following informalities: 
In paragraph 0027, line 1: “FIG 4” should be “FIGS. 4A-4B” (currently there is no “FIG. 4”); and
In paragraph 0035, line 5, “to be inserted” should be “to be connected” since, viewing Figure 8B, the tube 5 is not “inserted” into the tapered portion 3b.  See the objection to clam 7 below).  
Appropriate correction is required.

Claim Objections
Claims 3, 4, 7, 9 and 11 are objected to because of the following informalities:  
In regard to claim 3, it is unclear how a “second locking means” (see lines 2 and 7) can be defined when a “first locking means” has not previously been defined.
In regard to claim 4, it is unclear how a “third locking means” (see lines 2 and 7) can be defined when a “first locking means” and a “second locking means” have not previously been defined.  Further, on line 6, the phrase “whose diameter reduces at an acute angle” should be “that falls at an acute angle” since the falling portion 13b does have a diameter that reduces (see paragraph 0027, line 11 wherein the falling portion 13b is defined by the language “falls at an acute angle”).  Lastly in regard to claim 4, on lines 5-6, “a writing member” should be “the writing member” since the “writing member has already been defined in claim 1 (see lines 3-4).
In regard to claim 7, it is unclear as to how a “fourth locking means” (see lines 3 and 7) can be defined when first, second and third locking means have not been previously defined. Further, on line 5, “inserted” should be “connected” since the tube 5 is not “inserted” into the tapered portion 3b (see Figure 8B and the objection to paragraph 0035 of the specification above).
In regard to claim 9, it is unclear how a “fifth locking means” (see lines 3 and 8) can be defined when first, second, third and fourth locking means have not previously been defined.  Further, on lines 4 and 6, it appears that “cylindrical body” should be “tubular body” since the claimed “cylindrical body” appear to be referring to element 3e (see Figure 9B) and element 3B is referred to in the specification as a “tubular body” (see paragraph 0037, line 3).  Lastly in regard to claim 9, the phrase “(an annular spring)” (see line 5) should be deleted since verbiage in parenthesis should not be present in the claims.
In regard to claim 11, on line 2, “any one of” should be deleted.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-4, 6 and 8-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regard to claim 2, an antecedent basis for “the outer peripheral surface” (see line 2) has not been defined.
In regard to claim 3, an antecedent basis for “the axial direction” (see line 4) has not been defined.
In regard to claim 4, an antecedent basis for “the circumferential and axial direction” (see lines 4-5) and “the tip end” (see line 5) has not been defined.
In regard to claim 6, an antecedent basis for “the axial direction” (see lines 2-3) has not been defined.
In regard to claim 8, an antecedent basis for “the male thread” (see line 2) has not been defined.
In regard to claim 9, an antecedent basis for “the bottom portion” (see lines 5 and 7) have not been defined. 
In regard to claim 10, an antecedent basis for “the ink reservoir unit for writing instruments” (see line 1) has not been defined.  It appears that “for writing instruments” should be deleted (see claim 1, line 1).
In regard to claim 11, an antecedent basis for “the ink reservoir unit for writing instruments” (see lines 1-2) has not been defined.  It appears that “for writing instruments” should be defined.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 10 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chiswell (U.S. Patent 5,399,041).
In regard to claim 1, Chiswell discloses an ink reservoir unit comprising an ink reservoir tube 12 formed using paper as a based material (see column 2, lines 40-49) wherein one end of the ink reservoir tube 12 is connected with a connector part 22 (see Figure 2) formed to a writing member 24.
In regard to claim 10, Chiswell discloses a writing instrument housing the ink reservoir unit 12, 22, 24 in a barrel (the barrel being defined by the final outer layer of sheet 14).
In regard to claim 11, Chiswell discloses a writing instrument wherein the ink reservoir tube 12 constitutes a barrel serving as a grip.

CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Chiswell in view of Keoln (U.S. Patent 3,583,820).
In regard to claim 2, the connection part 22 in the Chiswell device secures the writing member 24 to the tube 12 via an interference fit (see column 2, lines 53-55).  Although the Chiswell reference does not include a locking means utilizing a male thread on the connection part 22 for connecting the ink reservoir tube 12 to the writing member 24 as claimed, attention is directed to the Koeln reference, which discloses another ink reservoir unit wherein a connection part 12 on the writing member 4 includes a locking means in the form of a male thread for connecting the writing member 4 to the ink reservoir tube 6 (see column 3, lines 59-60).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made that connecting part 22 on the Chiswell device can include such a male thread thereon in order to connect the writing member 24 to the ink reservoir tube 12 wherein such a modification would amount to the mere substitution of one well-known connecting mechanism (i.e., an interference fit) with another (i.e., a threaded connection) and the selection of either connecting mechanism would work equally well on the Chiswell reference, especially since the Chiswell reference discloses that any suitable connecting mechanism may be employed to secure the writing member 24 to the tube 12 (see column 2, lines 57-58) and the Applicant does not indicate the particular type of connecting mechanism used to connect the writing member and the tube is critical to the overall operation of the device (as evidenced by the various disclosed connecting mechanisms).
Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Chiswell in view of Chevalier, Jr., et al. (U.S. Patent 5,401,257, hereinafter Chevalier).
In regard to claims 3 and 4, the connection part 22 in the Chiswell device secures the writing member 24 to the tube 12 via an interference fit (see column 2, lines 53-55).  Although the Chiswell reference does not include a locking means utilizing annular locking members or a plurality of protrusions on the connection part 22 for connecting the ink reservoir tube 12 to the writing member 24 as claimed, attention is directed to the Chevalier reference, which discloses another device having two elements connected wherein a locking means in the form of a plurality of protrusions having a tapered face and falling portion (i.e. barbs, see Figure 2 and column 3, lines 55-60) is employed for connecting the two elements.  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made that connecting part 22 on the Chiswell device can include such barbs thereon in order to connect the writing member 24 to the ink reservoir tube 12 wherein such a modification would amount to the mere substitution of one well-known connecting mechanism (i.e., an interference fit) with another (i.e., a barbed connection) and the selection of either connecting mechanism would work equally well on the Chiswell reference, especially since the Chiswell reference discloses that any suitable connecting mechanism may be employed to secure the writing member 24 to the tube 12 (see column 2, lines 57-58) and the Applicant does not indicate the particular type of connecting mechanism used to connect the writing member and the tube is critical to the overall operation of the device (as evidenced by the various disclosed connecting mechanisms).  It is further noted that although the falling portion of barbs in the Chevalier device are not shown acutely angled, as claimed, the examiner takes official notice that such barbs are commonly designed to have an angled back fall portion in order to enable the barb to better secure to a surface.  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made the barbs in the Chevalier device can be so shaped in order to enable the barbs to better secure to a surface.  Lastly, it is noted that although the Chevalier reference does not disclose whether or not the barbs are annular member which extend around element 26 or formed as a plurality of annularly spaced barbs, it is the examiner’s position it would have been obvious to one of ordinary skill in the art at the time the invention was made the barbs can be formed either as continuous annular members or annularly spaced members without effecting the overall operation of the device, especially since the Applicant has not indicated either embodiment is particularly critical to the overall operation of the device (as evidence by the disclosure of both arrangements).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Chiswell in view of Sakurada (U.S. Patent 4305179).
In regard to claim 5, the connection part 22 in the Chiswell device secures the writing member 24 to the tube 12 via an interference fit (see column 2, lines 53-55).  Although the Chiswell reference does not include a locking means utilizing a ring-shaped reinforcing member on the connection part 22 for connecting the ink reservoir tube 12 to the writing member 24 as claimed, attention is directed to the Sakurada reference, which discloses another connecting element for securing tubular elements defined by a ring-shaped reinforcing member 1 which is used to clamp two tubular elements together. Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made that such a ring shaped reinforcing member may be used the Chiswell device to connect the writing member 24 to the ink reservoir tube 12 wherein such a modification would amount to the mere substitution of one well-known connecting mechanism (i.e., an interference fit) with another (i.e., a ring-shaped clamp) and the selection of either connecting mechanism would work equally well on the Chiswell reference, especially since the Chiswell reference discloses that any suitable connecting mechanism may be employed to secure the writing member 24 to the tube 12 (see column 2, lines 57-58) and the Applicant does not indicate the particular type of connecting mechanism used to connect the writing member and the tube is critical to the overall operation of the device (as evidenced by the various disclosed connecting mechanisms).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Chiswell in view of Reinberg (U.S. Patent 10,137,268).
In regard to claim 6, the connection part 22 in the Chiswell device secures the writing member 24 to the tube 12 via an interference fit (see column 2, lines 53-55).  Although the Chiswell reference does not include a locking means utilizing a ring-shaped reinforcing member having a C-shaped cross-section, on the connection part 22 for connecting the ink reservoir tube 12 to the writing member 24 as claimed, attention is directed to the Reinberg reference, which discloses another connecting element for securing tubular elements defined by a ring-shaped reinforcing member having a C-shaped cross-section 120 (see Figure 4A) which is used to clamp two tubular elements together. Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made that such a ring shaped reinforcing member having a C-shaped cross-section may be used the Chiswell device to connect the writing member 24 to the ink reservoir tube 12 wherein such a modification would amount to the mere substitution of one well-known connecting mechanism (i.e., an interference fit) with another (i.e., a ring-shaped clamp having a C-shaped cross-section) and the selection of either connecting mechanism would work equally well on the Chiswell reference, especially since the Chiswell reference discloses that any suitable connecting mechanism may be employed to secure the writing member 24 to the tube 12 (see column 2, lines 57-58) and the Applicant does not indicate the particular type of connecting mechanism used to connect the writing member and the tube is critical to the overall operation of the device (as evidenced by the various disclosed connecting mechanisms).

Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 8 and 9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The Yoder reference is cited as being directed to the state of the art as another teaching of a writing instrument having a barrel made from paper.



  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J WALCZAK whose telephone number is (571)272-4895. The examiner can normally be reached Monday-Friday 6:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on 571-270-3735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





DJW
7/28/22

/DAVID J WALCZAK/            Primary Examiner, Art Unit 3754